                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                           CIVIL ACTION NO. 3:18-CV-00484-FDW
    LEANNE E. SNIPES,                                      )
                                                           )
                   Plaintiff,                              )
                                                           )
       v.                                                  )           ORDER
                                                           )
    NANCY A. BERRYHILL, Acting                             )
    Commissioner of Social Security,                       )
                                                           )
                   Defendant.                              )
                                                           )

            THIS MATTER is before the Court on Defendant’s Consent Motion to Remand this case

to the Social Security Administration. (Doc. No. 15). Noting consent of the parties, the Motion is

GRANTED, the Commissioner’s decision in this case is REVERSED and this matter will be

REMANDED for a new hearing pursuant to Sentence Four of 42 U.S.C. § 405(g). 1

            IT IS SO ORDERED.

                                               Signed: June 11, 2019




1
  Sentence Four authorizes “a judgment affirming, modifying, or reversing the decision . . . with or without remanding
the cause for a rehearing.” Sullivan v. Finkelstein, 496 U.S. 617, 625 (1990).
